Citation Nr: 0619656	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  05-13 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
congenital bilateral claw toe deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1968 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the appellant appeared and 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for a bilateral foot 
disability has been previously denied on several occasions, 
most recently by the Board in September 2002.  At that time, 
the Board found that the appellant's congenital bilateral toe 
deformity clearly and unequivocally existed prior to his 
active service, and it was not permanently worsened as a 
result of active duty. 

Letters dated January 8 and March 25, 2004, have been sent by 
the RO to the appellant which were intended to satisfy the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, these letters do not reflect 
the very specific notification set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
pertaining to attempts to reopen previously denied claims.  
According to the U. S. Court of Appeals for Veterans Claims 
(hereinafter the Court), the VCAA requires that, in the 
context of a claim to reopen a previously denied claim, VA 
look at the bases for the prior denial and respond with a 
notice letter that specifically describes what evidence is 
necessary to substantiate the element or elements of the 
claim required to establish service connection which were 
found to be insufficient in the previous denial.  The Court 
further observed that failure to satisfy this notice 
requirement has the natural effect of producing prejudice.  
In addition, of course, VA must also provide a claimant with 
notice of what is required to substantiate each element of a 
service connection claim.  Kent, supra.  

Since the RO's letters of January 8 and March 25, 2004, do 
not satisfy all of the Kent notice requirements, and these 
deficiencies were not cured in the statement of the case and 
supplement thereto, a remand of this appeal is required in 
order to protect the appellant's due process rights.  On 
remand, the proper agency must inform the appellant of the 
elements needed to establish inservice incurrence and 
aggravation in service of a pre-existing disability; 
specifically describe the evidence needed to substantiate the 
element or elements of the current claim previously found to 
be insufficient by the Board in September 2002; and fully 
explain to the appellant the requirements for submitting new 
and material evidence to reopen this previously denied claim, 
including the current and controlling definition of new and 
material evidence set forth at 38 C.F.R. § 3.156(a).  

The representative has specifically requested a remand of 
this appeal in order to obtain a current VA examination of 
the appellant; however, an official examination of the 
appellant, possibly including a medical opinion concerning 
the merits of the claim, would not be appropriate unless and 
until the claim has been reopened.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006); and also include notice 
to the appellant of the evidence and 
information that is necessary to reopen 
his current claim, as set forth in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current attempt to 
reopen the claim without reference to 
prior adjudications since July 2004.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

